Order entered September 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00862-CV

                   IN THE INTEREST OF M.J.S., A CHILD

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-56663-2020

                                     ORDER

      Before the Court is appellant’s August 30, 2022 opposed motion for an

extension of time to file her notice of appeal. We GRANT the motion. The notice

of appeal filed on August 30, 2022 is deemed timely for jurisdictional purposes.


                                             /s/   KEN MOLBERG
                                                   JUSTICE